Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 19 recites “the motion data” is unclear which of the “the first motion data”, “the second motion data”, or “third motion data” is being referred to.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 5, 6, 8-12 and 16 is/are rejected under 35 U.S.C. 102 a(1) as being anticipated by Holbert et al. (US 2012/0313769).

Claim 1, Holbert teaches a transportation system (abstract), comprising:
a tractor (par. 6: tractor-trailers);
a trailer attached to the tractor (par. 6: tractor-trailers); and
a sensor feedback system (Fig. 1, element 10),
wherein the sensor feedback system includes a tilt sensor system (Fig. 1, IMU 12) mounted on at least one of the tractor and the trailer (par. 27: IMU 12 may be placed anywhere in the vehicle, and a user feedback system (Fig. 1, VDU 66) located on the tractor (par. 32: VDU 66 may be placed anywhere in the vehicle that is visible to the users of the vehicle), wherein the tilt sensor system measures tilt of at least one of the tractor, trailer, and a container attached to the trailer (par. 28: IMU 12 includes sensor for measuring roll rate of the at least one of tractor, trailer, and a container), to obtain tilt information, and sends the tilt information to the user feedback system via a first communication system (par. 35: IMU 12 takes sensor measurement and transmit using wireless transmitter to VDU 66 which includes computer 28 for processing sensor data received),
wherein the user feedback system receives the tilt information from the first communication system via a second communication system (par. 35: VDU 66 includes wireless receiver for receiving sensor data), and alerts a driver of the tractor if the tilt information is above a predetermined level (par. 32: VDU 66 may be for visually displaying the rollover alert state 68 of the vehicle).

Claim 2, Holbert teaches wherein the tilt sensor measures one or more of linear acceleration, orientation, and heading (par. 28: a longitudinal acceleration measurement 18; a lateral acceleration measurement 20; a vertical acceleration measurement 22; a roll rate measurement 24; a pitch rate measurement 25; a yaw rate measurement 26).

Claim 5, Holbert teaches wherein the first and second communication systems communicate via at least one of a wired and wireless connection (par. 35: wired/wireless).

Claim 6, Holbert teaches wherein the first and second communication systems communicate wirelessly (par. 35: communication can be wireless).

Claim 8, Holbert teaches wherein the tilt sensor system includes a housing having at least one tilt sensor and the first communication system (par. 27: IMU 12 housing plurality of sensors 14), both connected to a first microcontroller (Fig. 2c: connected to microprocessor 28).

Claim 9, Holbert teaches wherein the user feedback system is one or more of a haptic feedback system, audio feedback system, visual feedback system, and audiovisual feedback system (par. 33: An audible warning unit ("AWU") 82 may be included in one embodiment of the rollover warning system).



Claim 11, Holbert teaches wherein tilt information is displayed by the visual feedback system (par. 32: The VDU 66 may be for visually displaying the rollover alert state 68 of the vehicle).

Claim 12, Holbert teaches wherein the visual feedback system comprises a plurality of colored lights (par. 32: the meter 70 may be adapted to change to various warning colors 76 (green, yellow, orange, red, etc.)).

Claim 16, Holbert teaches wherein the tilt sensor system is powered via a connection located on the tractor (par. 35: The power supply 88 may include a separate power supply from the vehicle or may be a linkage to the battery or power supply of the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbert et al. in view of Yuet et al. (US 2008/0208416).

Claim 3, Holbert does not teach wherein the user feedback system further comprises a global positioning system and captures travel information comprising one or more of speed, time, location, and heading.
In the field of endeavor, Yuet teaches automated rollover prevention system.  He goes on to teach a machine 12 includes a GPS receiver onboard for tracking location of the machine (par. 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Holbert’s system to include an GPS receiver as taught by Yuet for the purpose determining a 3-D global position and orientation of machine 12 may be determined by way of triangulation (Yuet par. 17).

.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbert et al. in view of Murphy (US 2011/0022267).

Claim 7, Holbert does not teach wherein the first and second communication systems communicate over Wi-Fi.
In the field of endeavor, Murphy teaches the use of wi-fi communication link (par. 74).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Holbert’s communication link between the first and second communication systems by utilizing wi-fi communication protocol as taught by Murphy would have been a known alternative type of wireless communication.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbert et al. in view of Gibree et al. (US 2010/0231014).



In the field of endeavor, Gibree teaches a child car seat with vibration mechanism that is adapted to provide a vibrating motion to a child supported by the seat (abstract, Fig.1, element 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Holbert’s feedback system by utilizing haptic feedback as taught by Gibree to provide an alternative means of providing user notification.  

Claim 14, the combination teaches wherein the one or more haptic sensors are sewn into a seat cover fitted on a driver seat in the cabin of the tractor (Gibree par. 23: The vibration mechanism 3 can be attached either to the outside of the fabric cover 7, or it can be sewn into the fabric cover 7).

Claim 15, the combination teaches wherein the one or more haptic sensors vibrate and alert the driver sitting on the driver seat if the tilt is above the predetermined level (See claims 1 and 13 rejection, which the combination would provide haptic alert when tilt detected).

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbert et al. in view of Givens et al. (US 2010/0214094).

Claim 17, Holbert teaches a method, comprising the steps of: 

acquiring second motion data from an accelerometer coupled to the tractor or trailer (par. 28: the longitudinal acceleration measurement 18 may be measured by a longitudinal accelerometer 32); 
transmitting first and second motion data to a computing device (par. 35: IMU 12 takes sensor measurement and transmit using wireless transmitter to VDU 66 which includes computer 28 for processing); 
determining, based on the first, second, and/or third motion data, an axial roll of the tractor or trailer (par. 29: The computer 28 may be adapted to calculate a Rollover Risk Estimate ("RRE") 30 based on the plurality of vehicle measurements 16 taken by the plurality of sensors 14 in the IMU 12); 
activating, based at least in part on the axial roll of the tractor or trailer, a notification on a feedback device within a cab of the tractor (par. 32: VDU 66 may be for visually displaying the rollover alert state 68 of the vehicle).
Holbert does not teach acquiring third motion data from a magnetometer coupled to the tractor or trailer.
In the field of endeavor, Givens teaches the use of sensors such as magnetometers for detecting dangerous angles of a vehicle cab and sounding alert to the operator of a rollover risk (abstract, par. 69).


Claim 20, the combination teaches wherein the step of transmitting first, second, and third motion data comprises a wireless transmission (Holbert par. 35: communication can be wireless).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbert et al. in view of Givens et al, and further in view of Yuet et al. 

Claim 18, the combination does not teach further comprising the step of transmitting the first, second and/or third motion data to a remote computing resource.
In the field of endeavor, Yuet teaches the real-time information gathered by module 28 may be used to provide a visual representation of worksite 12, such as, for example, a real worksite environment, a simulated 3-D worksite environment, and/or a combination thereof to an operator at a remotely-located user interface 34 for remote control of machine 12 (par. 20-21).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by including transmission of sensed data to remote computing resource as taught by Yuet for providing the remote user a visual 

Claim 19, the combination teaches further comprising analyzing the motion data to determine geographic locations associated with the motion data (Yuet par. 20: the real-time information gathered by devices 28a and 28b may be stored in matrix form within the memory of controller 30 and used to generate and continuously update a 3-D machine travel path history. In one aspect, the history may include a plurality of time-indexed machine position samples. For example, each sample may include coordinates defining a global position of machine 12 with respect to worksite 10, a travel direction of machine 12 at the position (e.g., heading), and/or an inclination of machine 12 at the position (e.g., a pitch angle and a roll angle with respect to the horizon)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AN T NGUYEN/Primary Examiner, Art Unit 2683